Plaintiff in error, Lottie Turner, was convicted at the September, 1913, term of the county court of Comanche county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and her punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of ninety days.
There was no brief filed on behalf of plaintiff in error. Counsel appeared, however, and made an oral argument. The proof shows that on the 23rd day of April, 1913, a search of the premises of plaintiff in error was made; that sixteen pints of whisky and some beer were found. A hole had been sawed in the floor under the linoleum and the whisky fitted into a place under this floor. The deputy sheriff who made this search also testified that he had made many other searches of the same place and had found large quantities of intoxicating liquors there. *Page 718 
The place occupied by plaintiff in error was a hotel. The officers also testified that plaintiff in error acted as proprietress of the place; that she accepted search warrants when they were served on her, without any objection or protest, and exercised acts of ownership and control over the premises.
On the date the raid was made, out of which this prosecution grew, plaintiff in error was found in a room with a number of men, with empty glasses containing small amounts of beer and empty beer bottles setting around; and other evidences of drinking having been going on in the room. Other testimony introduced tended to establish the fact that the hotel was a joint. There is no doubt but that the intoxicating liquor in question was kept for the unlawful purpose of sale. We are unable to say that the jury failed to discharge its duty. Under all the facts disclosed we are of opinion that the judgment should be affirmed.
The judgment of the trial court is affirmed.